NOT FOR PUBLICATION WITHOUT THE
              APPROVAL OF THE APPELLATE DIVISION

                                 SUPERIOR COURT OF NEW JERSEY
                                 APPELLATE DIVISION
                                 DOCKET NO. A-4207-19T4

STATE OF NEW JERSEY,

     Plaintiff-Respondent,
                                    APPROVED FOR PUBLICATION
v.                                         February 3, 2021

COREY PICKETT,                          APPELLATE DIVISION


     Defendant-Appellant.
_______________________

          Argued January 19, 2021 – Decided February 3, 2021

          Before Judges Fasciale, Rothstadt and Susswein.

          On appeal from an interlocutory order of the Superior
          Court of New Jersey, Law Division, Hudson County,
          Indictment No. 17-07-0470.

          Tamar Y. Lerer, Assistant Deputy Public Defender,
          argued the cause for appellant (Joseph E. Krakora,
          Public Defender, attorney; Tamar Y. Lerer, of counsel
          and on the briefs).

          Stephanie Davis Elson, Assistant Prosecutor, argued
          the cause for respondent (Esther Suarez, Hudson
          County Prosecutor, attorney; Stephanie Davis Elson,
          of counsel and on the briefs).

          Amanda G. Schwartz, Deputy Attorney General,
          argued the cause for amicus curiae Attorney General
          of New Jersey (Gurbir S. Grewal, Attorney General,
attorney; Amanda G. Schwartz, of counsel and on the
brief).

Karen Thompson argued the cause for amicus curiae
American Civil Liberties Union of New Jersey and
Electronic Frontier Foundation (American Civil
Liberties Union of New Jersey, Kit Walsh (Electronic
Frontier Foundation) of the California and
Massachusetts bars, admitted pro hac vice, and
Hannah Zhao (Electronic Frontier Foundation) of the
New York bar, admitted pro hac vice, attorneys; Karen
Thompson, Alexander Shalom, Jeanne LoCicero, Kit
Walsh and Hannah Zhao, on the joint brief).

Christopher D. Adams argued the cause for amicus
curiae The Association of Criminal Defense Lawyers
of New Jersey (Greenbaum, Rowe, Smith & Davis
LLP, attorneys; Christopher D. Adams, of counsel and
on the brief; Abdus-Sami M. Jameel, on the brief).

Dana M. Delger (Innocence Project Inc.) of the New
York bar, admitted pro hac vice, argued the cause for
amicus curiae The Innocence Project (Dana M. Delger
(Innocence Project Inc.) of the New York bar,
admitted pro hac vice, Mazraani & Liguori, LLP,
Michael A. Albert (Wolf, Greenfield & Sacks, P.C.) of
the Massachusetts bar, admitted pro hac vice, and
Anant K. Saraswat (Wolf, Greenfield & Sacks, P.C.)
of the Massachusetts bar, admitted pro hac vice,
attorneys; Dana M. Delger, Joseph M. Mazraani,
Michael A. Albert and Anant K. Saraswat, on the
brief).

Dino L. LaVerghetta (Sidley Austin LLP), of the
District of Columbia and New York bars, admitted pro
hac vice, argued the cause for amici curiae Drs. Mats
Heimdahl and Jeanna Matthews (Coughlin Duffy LLP,
Dino L. LaVerghetta, (Sidley Austin LLP) of the
District of Columbia and Virginia bars, admitted pro
hac vice, and Iain C. Armstrong (Sidley Austin LLP)
                                                        A-4207-19T4
                          2
              of the District of Columbia and Virginia bars,
              admitted pro hac vice, attorneys; Dino L. LaVerghetta,
              Iain C. Armstrong, Matthew Hopkins, and Mark K.
              Silver, on the brief).

              J. David Pollock, attorney for amicus curiae The Legal
              Aid Society.

              Singer & Fedun, LLC and Kendra K. Albert
              (Cyberlaw Clinic, Harvard Law School) of the
              Massachusetts bar, admitted pro hac vice, attorneys
              for amicus curiae Upturn, Inc. (William Singer and
              Kendra K. Albert, on the brief).

        The opinion of the court was delivered by

FASCIALE, P.J.A.D.

        In this case of first impression addressing the proliferation of forensic

evidentiary technology in criminal prosecutions, we must determine whether

defendant is entitled to trade secrets of a private company for the sole purpose

of challenging at a Frye1 hearing the reliability of the science underlying novel

DNA analysis software and expert testimony.          At the hearing, the State

produced an expert who relied on his company's complex probabilistic

genotyping software program to testify that defendant's DNA was present,

thereby connecting defendant to a murder and other crimes. Before cross-

examination of the expert, the judge denied defendant access to the trade

secrets, which include the software's source code and related documentation.

1
    Frye v. United States, 293 F. 1013 (D.C. Cir. 1923).
                                                                         A-4207-19T4
                                        3
      This is the first appeal in New Jersey addressing the science underlying

the proffered testimony by the State's expert, who designed, utilized, and relied

upon TrueAllele, the program at issue. TrueAllele is technology not yet used

or tested in New Jersey; it is designed to address intricate interpretational

challenges of testing low levels or complex mixtures of DNA. TrueAllele's

computer software utilizes and implements an elaborate mathematical model to

estimate the statistical probability that a particular individual's DNA is

consistent with data from a given sample, as compared with genetic material

from another, unrelated individual from the broader relevant population. For

this reason, TrueAllele, and other probabilistic genotyping software, marks a

profound shift in DNA forensics.

      TrueAllele's software integrates multiple scientific disciplines. At issue

here—in determining the reliability of TrueAllele—is whether defendant is

entitled to the trade secrets to cross-examine the State's expert at the Frye

hearing to challenge whether his testimony has gained general acceptance

within the computer science community, which is one of the disciplines. The

defense expert's access to the proprietary information is directly relevant to

that question and would allow that expert to independently test whether th e

evidentiary software operates as intended. Without that opportunity, defendant

is relegated to blindly accepting the company's assertions as to its reliability.

                                                                         A-4207-19T4
                                       4
And importantly, the judge would be unable to reach an informed reliability

determination at the Frye hearing as part of his gatekeeping function.

      Hiding the source code is not the answer. The solution is producing it

under a protective order.     Doing so safeguards the company's intellectual

property rights and defendant's constitutional liberty interest alike. Intellectual

property law aims to prevent business competitors from stealing confidential

commercial information in the marketplace; it was never meant to justify

concealing relevant information from parties to a criminal prosecution in the

context of a Frye hearing.

      Requiring access to trade secrets in criminal cases is not new in New

Jersey. In State v. Chun, 194 N.J. 54, 64, 66, 68-70 (2008), our Supreme

Court ordered Draeger Safety Diagnostics Inc. (Draeger), the company that

produces the Alcotest 7110 breathalyzer, to disclose its proprietary source

code for independent review. Outside objective analysis revealed significant

source code errors. Id. at 126-32.

      In other jurisdictions, and directly on point here, courts have also made

available under protective orders proprietary information of genotyping

software, with noteworthy results. For example, as part of a Daubert2 hearing,


2
   Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579 (1993). Under Daubert,
trial judges perform a "preliminary assessment of whether the reasoning or
                                                                          A-4207-19T4
                                        5
a federal judge unsealed the source code of Forensic Statistical Tool (FST), a

probabilistic genotyping software that had been developed and used by the

New York City Office of Chief Medical Examiner (OCME). In 2017, that

review demonstrated the software—employed in thousands of criminal

prosecutions—was unreliable, did not work as intended, and had to be

eliminated. And in 2015, after TrueAllele's competitor, STRmix, was forced

to reveal its source code, analysts discovered coding errors that led to

misleading results. The analysis of that proprietary information substantially

affected the software's reliability.   In appropriate circumstances, especially

where civil liberties are on the line, independent source-code review is critical

when determining reliability at a Frye hearing. These case studies illustrate

that software is not immune from error. Fundamental due process and fairness

demand access.

      We hold that if the State chooses to utilize an expert who relies on novel

probabilistic genotyping software to render DNA testimony, then defendant is

entitled to access, under an appropriate protective order, to the software's

(continued)
methodology underlying the testimony is scientifically valid" and "whether
that reasoning or methodology properly can be applied to the facts in issue."
Id. at 592-93. And under Daubert, general acceptance can still "have a bearing
on the inquiry" but "is not a necessary precondition" to admissibility. Id. at
594, 597.


                                                                        A-4207-19T4
                                        6
source   code    and    supporting    software    development      and    related

documentation—including that pertaining to testing, design, bug reporting,

change logs, and program requirements—to challenge the reliability of the

software and science underlying that expert's testimony at a Frye hearing,

provided defendant first satisfies the burden of demonstrating a particularized

need for such discovery. To analyze whether that burden has been met, a trial

judge should consider: (1) whether there is a rational basis for ordering a party

to attempt to produce the information sought, including the extent to which

proffered expert testimony supports the claim for disclosure; (2) the specificity

of the information sought; (3) the available means of safeguarding the

company’s intellectual property, such as issuance of a protective order; and (4)

any other relevant factors unique to the facts of the case.           Defendant

demonstrated particularized need and satisfied his burden.

      Importantly, the President's Council of Advisers on Science and

Technology (PCAST) emphasized that probabilistic genotyping is in its

infancy and such "subjective methods" must be subject to "careful scrutiny."

President's Council of Advisors on Sci. & Tech., Forensic Science in Criminal

Courts: Ensuring Scientific Validity of Feature-Comparison Methods 5 (2016)

[PCAST Report]. We did that here. Specifically, PCAST found in 2016—and

pertinent to questions of reliability—that probabilistic genotyping programs

                                                                         A-4207-19T4
                                       7
should be independently evaluated to determine whether the methods are

scientifically valid and, importantly, whether the software itself correctly

implements the methods.       Id. at 79.        The latter has never been done for

TrueAllele. Full independent access in an adversarial system is a prerequisite

to meaningful cross-examination of the State's expert at the Frye hearing, and

essential to the judge's threshold gatekeeping reliability determination of

whether the science underlying the proposed expert testimony has "gained

general acceptance in the particular field in which it belongs."           State v.

Harvey, 151 N.J. 117, 169 (1997) (quoting Frye, 293 F. at 1013-14).

        We therefore reverse and remand for further proceedings consistent with

this opinion.

                                           I.

        Just after 10:00 p.m. on April 16, 2017, two police officers traveling in

an unmarked vehicle along Ocean Avenue in Jersey City observed two men,

later identified as defendant and co-defendant Jonathan Ferrara, approach a

group     gathered   near   the   intersection     with   Van   Nostrand   Avenue,

simultaneously raise their handguns, and fire into the crowd.          One victim

sustained a bullet wound to the head and was pronounced dead at the scene. A

second victim, a ten-year old girl, suffered a non-fatal wound to the abdomen

when a bullet entered a vehicle in which she was sitting.

                                                                           A-4207-19T4
                                           8
      After the shooting, the officers pursued defendant and Ferrara as they

fled down a side street with their guns still in hand. The police arrested them

within a few blocks of the incident. 3 Police found a Colt .45 caliber semi-

automatic handgun while retracing Ferrara's path, and recovered a .38 caliber

Smith and Wesson revolver and ski mask while retracing defendant's path.

      A forensic scientist detected the presence of amylase, a constituent of

saliva, on the ski mask, and investigators swabbed the trigger guard, grip, and

front sight of both weapons and the magazine of the Colt .45 for DNA

evidence.   The forensic scientist forwarded the mask and swabs to a

laboratory, where analysts determined that the samples from the guns and one

from the mask failed to meet the criteria for traditional DNA analysis, but that

two specimens from the mask each reflected a mixture of DNA profiles, one

with two contributors and the other with three. A comparison with buccal

swab samples taken from defendant and Ferrara showed that defendant was the

major source contributor for the DNA profiles from both the ski mask

specimens conducive to traditional analysis.

3
   A Hudson County Grand Jury indicted and charged defendant with first
degree murder, N.J.S.A. 2C:11-3(a)(1) or (2); conspiracy to commit murder,
N.J.S.A. 2C:5-2; two counts of aggravated assault, N.J.S.A. 2C:12-1(b)(1) and
(2); unlawful possession of a weapon, N.J.S.A. 2C:39-5(b)(1); possession of a
weapon for an unlawful purpose, N.J.S.A. 2C:39-4(a)(1); hindering
apprehension, N.J.S.A. 2C:29-3(b)(1); and two counts of resisting arrest,
N.J.S.A. 2C:29-2(a)(2) and (3).
                                                                        A-4207-19T4
                                       9
      Because the remaining samples failed to satisfy the criteria for

traditional DNA analysis, the State forwarded the testing data to Cybergenetics

Corp. Laboratory (Cybergenetics), a private firm in Pittsburgh, for analysis

using its proprietary TrueAllele computer software program. Ferrara could not

be identified as a contributor to any of the samples under the statistical

analysis, but defendant was identified as a source of the DNA on the Smith and

Wesson and the ski mask.

      There is a substantial difference between testing DNA utilizing

traditional DNA methods and analyzing low levels or complex mixtures of

DNA relying on probabilistic genotyping software.

      In traditional DNA analysis, DNA is chemically extracted from a

biological sample and amplified at a predetermined set of segments, or loci,

using polymerase chain reaction (PCR), a technique that replicates the desired

segments to generate millions of copies of each. PCAST Report, at 69. The

lengths of the resulting fragments are then extrapolated, by comparison with

known molecular size standards, from the distance each travels through a

polymer solution during a process called capillary electrophoresis. Ibid. The

analyst then generates a profile from the pair of lengths measured at each

locus—one for each of the genetic variants, or alleles, inherited from each



                                                                       A-4207-19T4
                                      10
parent—and uses the resulting list of alleles for comparison to known samples.

Ibid.

        For a single-source sample, identifiable by the presence of at most two

distinct fragment lengths—one reflecting each allele—for each locus, the

profile may be directly compared with that for a known individual to assess

whether the profiles match. Id. at 70. For a simple mixture involving genetic

material from two individuals, on the other hand, analysis proceeds in much

the same manner, but requires first distinguishing the two separate profiles,

either by an imbalance in material rendering one contributor more dominant

than the other or by the presence of a known individual's DNA in the mixture,

such as is often the case in the sexual assault context.     Id. at 70, 73. In

conjunction with the simple determination of a match in the list of alleles,

human analysts also typically calculate a "random match probability"—a

statistic measuring the likelihood that another individual in the relevant

population, selected at random, would have the same genotype as the

contributor to the sample. Id. at 72-73. The smaller the probability, the more

solid the match.

        But analysis is more difficult with complex mixtures, particularly where

the genetic material involved is small:

              Such samples result in a DNA profile that
              superimposes multiple individual DNA profiles.
                                                                        A-4207-19T4
                                    11
            Interpreting a mixed profile is different for multiple
            reasons: each individual may contribute two, one or
            zero alleles at each locus; the alleles may overlap with
            one another; the peak heights may differ considerably,
            owing to differences in the amount and state of
            preservation of the DNA from each source; and the
            "stutter peaks" that surround alleles (common artifacts
            of the DNA amplification process) can obscure alleles
            that are present or suggest alleles that are not present.
            It is often impossible to tell with certainty which
            alleles are present in the mixture or how many
            separate individuals contributed to the mixture, let
            alone accurately to infer the DNA profile of each
            individual.

            [Id. at 75-76.]

Compounding that problem, analysis of small samples often entails allele

"drop-in"—the detection of an allele from a contaminant DNA fragment that

was not part of the original sample—or "drop-out"—the failure to detect an

allele from DNA belonging to the sample, usually due to insufficiency of the

quantity for analysis. John M. Butler, Advanced Topics in Forensic DNA

Typing 324-26 (2011). The consequence is that analysis of these samples is

inherently more probabilistic and leaves more room for interpretation than for

the single-source or simple-mixture samples that have been traditionally

subject to DNA testing using the above procedures. PCAST Report, at 76.

      The TrueAllele Casework system is one of several software programs

developed with the goal of undertaking analysis of these more complex

samples in as objective a manner as possible. PCAST Report, at 78-79. Such
                                                                   A-4207-19T4
                                     12
programs employ probabilistic genotyping, the "use of biological modeling,

statistical theory, computer algorithms, and probability distributions," to

"assist," rather than "replace," "the DNA analyst in the interpretation of

forensic DNA typing results."      Science Working Group on DNA Analysis

Methods (SWGDAM), Guidelines for the Validation of Probabilistic

Genotyping Systems 2 (June 2015) [SWGDAM Guidelines].

      Specifically, the programs use mathematical models and simulations,

subject to parameters programmed into the software to account for drop-in or

drop-out effects and other issues, id. at 3, to calculate a likelihood ratio—a

statistic measuring the probability that a given individual was a contributor to

the sample against the probability that another, unrelated individual was the

contributor.   Justice Ming W. Chin et al., Forensic DNA Evidence § 5.5

(2020). In contrast to the implication for a random match probability, the

higher the likelihood ratio, the more solid the match. 4

      The State requested a Frye hearing, acknowledging that TrueAllele has

not yet been found reliable and admissible in New Jersey.            The judge


4
   The reason for the inverse relationship is that the random match probability
represents the likelihood that someone other than defendant was the
contributor, while essentially the same probability constitutes the standard of
comparison—the denominator—in the likelihood ratio. In the trivial case of a
single-source sample, the figures should be direct reciprocals of one another.
PCAST Report, at 70 n.178.
                                                                        A-4207-19T4
                                        13
commenced the hearing, at which a co-founder of Cybergenetics, Dr. Mark

Perlin, testified for two days ending in April 2019. The judge qualified Dr.

Perlin as an expert in "the fields of DNA Evidence, Interpretation, and

Likelihood Ratio."

      Prior to cross-examination, defendant moved for TrueAllele's software

source code and related documentation. Specifically, the defense sought the

source code and "all software dependencies such as third-party code libraries,

toolboxes, plug-ins, and frameworks," as well as "[s]oftware engineering and

development    materials     describing   the   development,   deployment,   and

maintenance" of the code.         Defendant challenged the reliability of the

probabilistic genotyping program, refusing to blindly accept valid ation studies

involving Dr. Perlin, none of which were, as PCAST called for, independent

studies to investigate whether the program's software correctly implemented

the underlying probabilistic genotyping methods.

      The parties submitted written declarations by experts detailing, among

other things, the uncertainty involved in DNA mixture interpretation, the need

for verification and validation (V&V) of software engineering, the existence of

software engineering failures, and materials relevant to testing probabilistic

genotyping software.       Defense counsel produced a declaration written by

defendant's expert, Nathaniel Adams, a systems engineer retained to address

                                                                        A-4207-19T4
                                          14
the reliability of the science underlying testimony based on TrueAllele. The

State produced a declaration by Dr. Perlin.      The parties were apparently

satisfied—as was the judge—that the detailed declarations, Dr. Perlin's

testimony over two days, and the documentation introduced at the Frye

hearing, established a sufficient motion record.    We reach that conclusion

because the State did not move to require testimony from Mr. Adams or further

testimony from Dr. Perlin, or otherwise seek a limited remand for that purpose.

In our view, that is not surprising given the detailed record and declarations

submitted by the experts addressing the source code.

      Mr. Adams has important and extensive experience performing

probabilistic genotyping analyses, including undertaking review of source

codes. He reviewed "software development materials, including source code,

for [the] probabilistic genotyping systems STRmix[] and FST used in criminal

cases in New York, Illinois, United States, and Australian courts."           He

explained:

             Since the likelihood calculations are dependent on the
             statistical models (algorithms) underlying the
             probabilistic software, and software behaviors
             affecting the models will necessarily impact the
             calculated likelihoods and ultimately the reported
             likelihood ratio.      Complex systems such as
             TrueAllele[] involve a hierarchy of models with
             dozens or hundreds of parameters, each affecting the
             overall system's behavior.

                                                                       A-4207-19T4
                                      15
Mr. Adams pointed out that forensic DNA analysis "lacks formal standards

specific to the development and validation of probabilistic genotyping

software."5   But software quality unquestionably depends in part on the

"quantity and severity of defects present in the program." He spelled out that

defects cause incorrect and misleading results.        One goal of the V&V

processes is to assure "appropriate . . . methods have been used throughout the

software development process and have produced an acceptable product."

V&V involves reviewing software development materials for "correctness,

completeness, consistency, and accuracy." We need not detail every aspect of

his declaration; suffice it to say that Mr. Adams provided the judge with an in -

depth and thorough basis to grant the motion.

      Dr. Perlin submitted a seventy-eight-paragraph declaration, which the

State attached to its September 13, 2019 letter opposition brief to the judge.

5
   Mr. Adams explained that, although there is no "common standard for the
development of software specific to genotyping systems such as TrueAllele[],
general industry standards and principles of software engineering can be used
to ensure correctness of the systems." As the International Society of Forensic
Genetics (ISFG) stated, international industry standards applicable to software
validation, verification, and test documentation "can be simplified and
extrapolated to forensic genetics." ISFG referenced four levels of system
integrity standards identified by the Institute of Electrical and Electronics
Engineers (IEEE) encompassing "all software programs and systems." Mr.
Adams is unaware of "any formal guidance on probabilistic genotyping system
validation methods." But there are IEEE standards setting forth a checklist for
"stages of verification" especially pertinent to source-code and related
documentation review.
                                                                        A-4207-19T4
                                       16
His declaration covered such topics as the role of TrueAllele in DNA analysis;

TrueAllele's purported widespread acceptance; whether TrueAllele is reliable;

background on the software source code; an explanation for why TrueAllele is

a trade secret; the risks of disclosing the source code; and importantly, the

reasons for why TrueAllele's source code is not needed.          His declaration,

therefore, developed the record for the judge's consideration of defendant's

discovery motion.

      Dr. Perlin explained that the source code details "step-by-step human-

readable instructions that describe to the computer and programmers how the

program operates." According to Dr. Perlin, who has degrees in chemistry,

mathematics, medicine, and computer science, the source code "contains the

software design, engineering know-how, and algorithmic implementation of

the entire computer program."         Although the software program itself is

patented, its source code is not disclosed in patent documents; instead,

Cybergenetics "considers the . . . source code to be a trade secret." 6 Dr. Perlin,


6
    TrueAllele's source code qualifies as a trade secret. Cybergenetics has
closely guarded this information and, indeed, defendant emphasizes that fact in
attacking the program's purported inscrutability. See Hammock by Hammock
v. Hoffmann-LaRoche, Inc., 142 N.J. 356, 384 (1995) (defining trade secret as
"compilation of information . . . used in one's business" so as to afford
"advantage over competitors," and recognizing protection to the extent
information kept is secret (quoting Smith v. Bic Corp., 869 F.2d 194, 199 (3d
Cir. 1989))).
                                                                          A-4207-19T4
                                        17
although he was the State's expert, advocated on behalf of his company that

access to the source code would be "immaterial to [a criminal] case,"

"[un]reasonable," and not "in the interests of justice."

      According to Dr. Perlin, TrueAllele's software program consists of

approximately 170,000 lines of source code written in MATLAB, a

mathematical programming language designed specifically for visualizing and

programming numerical algorithms. Dr. Perlin volunteered that it could take

hours to decipher only a few dozen lines of the "dense mathematical text"

comprising the code, and estimated that it would take a person, reading at a

rate of ten lines per hour, about eight and a half years to review the code in its

entirety.

      Dr. Perlin explained that Cybergenetics operates in a "highly competitive

commercial environment." According to him, at least ten other groups have

developed "similar software." He defended confidentiality by asserting "for -

profit companies [like Cybergenetics] generally do not make their source

codes available to the public."         Such secrecy gives Cybergenetics a

commercial "advantage over its competitors" because they do not know—nor

does anyone else—the proprietary code.         Once divulged, proprietary trade

secrets, Dr. Perlin explained, are "valuable to competitors" and can be "sold

for profit." He declared that ample material for this case had already been

                                                                         A-4207-19T4
                                        18
provided, including "over thirty validation studies and publications."       His

declaration omits reference to his own involvement in those studies, or the

participation in the studies of current or former employees of Cybergenetics,

and he neglected to acknowledge the lessons learned from STRmix and FST,

which were revealed once other courts forced them to make accessible their

source codes for independent review under protective orders.

      Dr. Perlin explained that Cybergenetics permits testing the software

online through cloud computing without having to purchase the product, and

makes its methodology, which has long been published, and testing results

available for review and questioning, either at its Pittsburgh office or by

teleconference.    Cybergenetics offered defendant an opportunity for

"inspection" of the source code under a severely restrictive non-disclosure

agreement (NDA), which limited inspection to an expert witness retained by

defendant at a time and place determined by the company, under supervision

by a company representative, and video surveillance and recording at all times.

According to the NDA, a stand-alone computer that would not accept storage

devices would be provided for viewing the source code, and, although the

expert could make handwritten notes, the expert would be forbidden from

bringing any photographic devices, including smart phones or tablets, into the

room, and would be bound to turn any notes over to Cybergenetics. The exper t

                                                                       A-4207-19T4
                                      19
would be broadly bound to accept responsibility for any legal and financial

consequences, including a $1,000,000 automatic fine, in the event of a breach

and could not "be a developer of competing software products" or "have any

(direct or indirect) commercial, research or employment interest in such

products."

      Mr. Adams emphasized that several of the restrictions Cybergenetics

imposed would undermine an effective review of the source code for purposes

of assessing TrueAllele's reliability. Specifically, the prohibitions on taking

notes except by hand and on accessing the Internet or any removable storage

device would inhibit adequate "documentation of the inspection process and

collection of demonstrative materials," and his inability to compile or exe cute

the source code would be detrimental to any "rigorous . . . inspection." The

ban on email communication, meanwhile, would restrict his consultation with

defense experts in other relevant fields, such as biology, statistics, or software

development, which would be necessary for understanding and evaluating the

source code and related proprietary information. Mr. Adams did not believe

any expert would agree to the automatic assumption of all liability for a

breach.

      Defendant's separate proposed protective order provided that the

materials would remain confidential and used solely for purposes of

                                                                         A-4207-19T4
                                       20
preparation of defendant's defense in this matter, that no recipient could

"reveal, use, or disclose any part" of it, except in compliance with the

restrictions in the order, and that no third-party could be granted access

without first agreeing to be bound by the same terms. Defendant's order would

forbid any disclosure at all to a consultant or expert who was "the developer

of" or who "have any direct or indirect commercial or employment interest in

competing software products." The source code would be made available in a

specified accessible format on a stand-alone computer provided by

Cybergenetics for the expert to review and, as necessary, "make inspection

notes, use necessary software, [and] create snippets or screen shots of relevant

lines of code for use in his/her report." All materials, moreover, would be

filed under seal, and all counsel would be bound to take all "reasonable and

appropriate measures to prevent unauthorized disclosure," with any violation

subject to civil and criminal sanction.

      In response, Cybergenetics offered to remove some of the conditions for

disclosure in its initial agreement, including the requirement for the expert to

turn over any notes, but left most in place, most notably the broad acceptance

of liability and the prohibition on taking notes or documenting the inspection

in any other manner than by pen and paper. But the parties were unable to

reach an agreement despite "[e]xtensive communications between the parties."

                                                                        A-4207-19T4
                                          21
      Indeed, at oral argument in October 2019, the judge and counsel agreed

that an appropriate protective order would accommodate all concerns. To that

end, defense counsel produced a sample protective order utilized in Illinois,

when a court there ordered STRmix to make its source code accessible for

independent review. Although the assistant prosecutor stated this case had a

"long and torturous procedural history," and eventually conceded that the

source code had never been independently examined or tested, especially by

software scientists, he agreed with the judge that "all [the State] need[ed]"

before access was given were "conditions and parameters to protect

[Cybergenetics'] proprietary interests."   Oral argument was carried at least

seven times during which counsel unsuccessfully discussed negotiating a

protective order.

      On June 23, 2020, the judge entered an order denying defendant's

motion. The judge did not explicitly—for purposes of the discovery motion

and his reliability determinations under Frye—address the importance of

allowing defendant an opportunity to independently evaluate whether

TrueAllele's software correctly implements the probabilistic genotyping

methods, as emphasized by PCAST, rather than relegating defendant to blindly

accepting that the software operated as intended. The judge omitted reference

to whether the software's program contained bugs, glitches, or defects, and if

                                                                      A-4207-19T4
                                      22
so, whether such problems—untested in an adversarial system—could affect

the software's output, which would in turn affect the reliability of TrueAllele.

Pointing to unilateral conditions imposed solely by the State, the judge noted,

however, that

               [t]he State is willing to make the source code available
               for defense expert review. The State submits the
               defense expert is welcome to come to the prosecutor's
               office, view the source code on a provided device, and
               take notes.

      Understandably, the State never contended before the judge that the

judge was missing any substantial pertinent information to make an informed

decision on defendant's motion for the discovery. We believe that is primarily

because the judge had the detailed source-code declarations by the experts, Dr.

Perlin's testimony over two days, validation studies and peer-reviewed articles,

as well as out-of-state case law addressing the reliability of TrueAllele.

Indeed, the State's willingness to permit limited access demonstrates its main

objection pertained not to accessing the source code but rather reasonable

parameters surrounding inspection.         Defendant, meanwhile, maintains the

parameters the State has thus far offered are unreasonably burdensome and

restrictive.

      In July 2020, we granted leave to appeal from the June 23, 2020 order;

we later granted amici permission to participate. As we pointed out, and as

                                                                          A-4207-19T4
                                         23
part of defendant's motion for leave to appeal, and thereafter, the State never

requested a limited remand to expand the Frye record with additional

testimony by Dr. Perlin or anyone else. The record therefore demonstrates the

parties did not in any meaningful way dispute the adequacy of the motion

record.

                                      II.

      On appeal, defendant argues the following points, which we have

partially re-numbered:

            POINT I

            THE RELIABILITY OF TRUEALLELE CANNOT
            BE   DETERMINED   WITHOUT    COMPLETE
            DEFENSE ACCESS TO ITS SOURCE CODE AND
            THE TOOLS NECESSARY TO INSPECT THAT
            CODE.

                  1. TrueAllele Is Dramatically Different Than
                  Traditional DNA Analysis And Its Reliability
                  Has Never Been Established In New Jersey.

                  2. A Complete Review Of Source Code Is
                  Necessary For A Rigorous Assessment Of
                  TrueAllele's Reliability.

                         i.    Errors in software programs are
                         ubiquitous and often have devastating
                         results. Nothing short of full source-code
                         review can catch and correct these errors.

                         ii.   Errors in the source code of
                         probabilistic genotyping software have
                         been found. There is no reason to assume
                                                                       A-4207-19T4
                                       24
                        that TrueAllele, whose source code has
                        never been subject to outside inspection,
                        is immune from these errors.

                        iii. Validation studies and peer-reviewed
                        articles are not a substitute for source-
                        code review.

                 3. Defendant Is Entitled To The Source Code
                 And Related Materials Under Our Discovery
                 Rules And Jurisprudence.     Any Proprietary
                 Interests Cybergenetics     Has   Can    Be
                 Accommodated By A Protective Order.

                 4. This Court Should Not Repeat The Mistake
                 Of Other Courts By Failing To Subject
                 TrueAllele To Source-Code Review Before
                 Ruling On Its Admissibility.

                 5. Disclosure Is Necessary To Preserve The
                 Fairness Of Any Trial In Which TrueAllele May
                 Be Used In The Future.

     In his reply letter brief, defendant makes the following additional

contentions, which we have re-numbered:

           [POINT II]

           THE MATERIALS THE DEFENSE SEEKS ARE
           NECESSARY IN ORDER FOR TRUEALLELE'S
           RELIABILITY,       AND        THEREFORE
           ADMISSIBILITY, TO BE DETERMINED.

                 1. The State's Conclusory Assertion That The
                 Materials At Issue Are A Trade Secret Does Not
                 Shield These Materials From Disclosure.



                                                                    A-4207-19T4
                                     25
                  2. The State Has Failed To Demonstrate That
                  TrueAllele's Reliability Can Be Assessed
                  Without Access To These Materials.

                                      III.

      We have the benefit of extraordinarily thoughtful amici briefs from a

multitude of organizations, including the New Jersey Attorney General and

other interested entities from around the nation. Before directly analyzing the

issues, we detail their positions. Doing so informs our analysis and holding.

                                      (i)

                      New Jersey Attorney General (AG)

      The AG asserts that defendant requires the State to prove that TrueAllele

is "infallible," which the AG argues is not required under Frye.       The AG

argues the State satisfied its burden under Frye by offering three things:

testimony by Dr. Perlin; "validation studies and publications"; and opinions

from other jurisdictions in which those courts have deemed TrueAllele reliable

without independent inspection of the proprietary information. The AG states

that access to the source code is therefore unnecessary to determine whether

TrueAllele is generally accepted in the scientific community. The AG argues

complete general acceptance is not required, and that "any concerns are best

served during cross-examination."



                                                                        A-4207-19T4
                                      26
      The AG suggests that if this court deems full access is possibly

necessary, then we should remand and allow testimony from Dr. Perlin and

Mr. Adams about whether access to proprietary information is appropriate.

The AG cites State v. Ghigliotty, 463 N.J. Super. 355, 384-85 (App. Div.

2020), for the proposition that defendant must "provide the [judge] with a

rational basis" before allowing reasonable access.    According to the AG,

defendant failed to do so here. 7

      At oral argument, the AG conceded the State will not be prejudiced by

disclosure of the discovery. The AG argues the State is willing to make the

trade secrets available to defendant, but contends defendant is unreasonably

unsatisfied with the State's terms of inspection. The AG contends that defense

counsel wanted "unsupervised and unrestricted access to proprietary

information." In affording access to the information, the AG asserts that the

State "removed many of the typical restrictions required." The AG states "[a]

protective order that offers no protections is not adequate in a competitive

market."    As the AG points out, the parties unsuccessfully attempted

negotiating terms of such an order.


7
    The AG's written submission omitted any reference to the significant
reliability problems uncovered once STRmix and FST produced their
proprietary information by court order for independent review under protective
orders.
                                                                      A-4207-19T4
                                      27
                                      (ii)

                            The Innocence Project

      The Innocence Project maintains that analyzing the source code is

critical to determining the reliability of TrueAllele because it would reveal,

among other things, errors in coding or input.        The Innocence Project

underscores these indisputable facts: people write source codes; people make

mistakes.

      The Innocence Project states that genotyping software is prone to error,

as exemplified by the problems associated with STRmix and FST. It is not

enough—as the State argues—to allow inspection of articles discussing how

TrueAllele is intended to work; without the source code it is impossible to

detect errors in implementation. Without access to the source code one cannot

identify errors or biases, which the Innocence Project explains are relevant to

reliability at the Frye hearing. Although algorithms and models are publicly

available, TrueAllele's source code, which the Innocence Project contends is

prone to error even when the corresponding algorithms and models may be

correct, is known only by individuals at Cybergenetics. At oral argument, the

Innocence Project emphasized that, while validation studies are important and

programs may find their way into court without them, independent review and

the judge's Frye gatekeeping should not be perfunctory.

                                                                       A-4207-19T4
                                      28
                                      (iii)

                             Upturn, Inc. (Upturn)

      Upturn, an organization seeking to advance equity and justice in the

design, governance, and use of technology, points out that TrueAllele's source

code has never been independently reviewed, and that such a review is a basic

and necessary step in ensuring reliability.       Importantly, the version of

TrueAllele software utilized in defendant's case postdates every one of the

validation studies cited by Cybergenetics and the State. It explains this is

critical because subsequent source code variations may introduce new errors

not previously present.     Undertaking an independent review establishes

whether the software is properly implementing the program's design

specifications and that the code itself is devoid of bugs, glitches, and defects

that could affect the software's output.      And equally important is that

TrueAllele's source code has never been scrutinized by any party outside of

Cybergenetics; therefore, the validation studies produced by the State to date

are limited.

      Upturn points out that looking at what happened with FST in New

York—when a federal judge required OCME to make available the source

code for the program, revealing errors—demonstrates the significance of what

is at stake.   Mr. Adams examined FST's code and discovered two critical

                                                                        A-4207-19T4
                                      29
problems: the code did not implement FST's methods and models utilized in

FST's validation studies, and there were coding errors.      The New Jersey

Supreme Court did the same thing in Chun, by requiring Draeger to produce its

source code. Upturn encourages this court to take the same action to assess

TrueAllele's reliability at the Frye hearing.

      Upturn maintains that trade secrets should not be prioritized over

considerations of justice, especially because production of a for-profit

company's trade secret can be reviewed under an appropriate protective order.

Upturn relies on N.J.S.A. 2A:84A-26 (rejecting application of trade secret

privilege where it "tend[s] to conceal fraud or otherwise work[s] injustice"),

and it contends that interpreting evidentiary privileges narrowly, Pierce Cnty.

v. Guillen, 537 U.S. 129, 144 (2003), provides further support for resisting

application of the privilege whenever that would impede justice.

                                       (iv)

  The Association of Criminal Defense Lawyers of New Jersey (ACDL-NJ)

      ACDL-NJ asserts that probabilistic genotyping has not yet been used or

tested in New Jersey. Like other amici, ACDL-NJ argues that, given that

TrueAllele's leading competitor, STRmix, has produced its source code and

conceded its software had errors, rigorous scrutiny of TrueAllele's source code

becomes even more compelling. If anything, STRmix's source-code problems

                                                                       A-4207-19T4
                                        30
reaffirm the basic principle in computer engineering that software is prone to

human error.

      ACDL-NJ argues the source code is discoverable under New Jersey law.

Of course, the United States Constitution and the New Jersey Constitution

guarantee a meaningful opportunity to present a complete defense.           But

ACDL-NJ asserts that New Jersey's robust discovery practices are broader than

those of other jurisdictions.   For example, Rule 3:13-3(b) provides a non-

exhaustive list of discoverable materials. And in Chun, the Court allowed the

defendants to analyze the source code of the software that ran the Alcotest,

which disclosed two errors that affected the way Alcotest results had been used

in prosecutions. 194 N.J. at 94.

      Finally, ACDL-NJ argues that requiring a defense attorney to sign any

order that preconditions a defense expert's review of the source code in

practical ways—such as in this case—is prohibitive.        Doing so impedes

counsel's ability to provide an effective defense, which would be free from any

conflict of interest. Here, there are enormous problems associated with the

State's proposed protective order:         defense counsel could only make

handwritten notes while looking at hundreds of thousands of lines of code;

counsel could not use electronic devices; the only computer available to

counsel would be one provided by Cybergenetics; counsel would be under

                                                                       A-4207-19T4
                                      31
constant supervision; and counsel would be exposed to monetary damages,

including fees and costs, as spelled out under the State's terms.           Rather,

ACDL-NJ contends that the judge should issue an appropriate protective order

that protects Cybergenetics' proprietary interests, while simultaneously

protecting defendant's liberty interests. ACDL-NJ notes that protective orders

have safeguarded trade secrets in high-risk civil litigation for years and can

therefore do so here. 8

                                        (v)

                          The Legal Aid Society (LAS)

      LAS is the primary public defender in New York City. LAS has first -

hand experience litigating the admissibility of a proprietary probabilistic

genotyping program—FST—including successfully obtaining access to FST's

source code, which led to an alarming discovery: significant flaws existed in


8
   ACDL-NJ also argues that the source code is hearsay and considered a
testimonial statement; without it, defendant's confrontation rights are violated.
ACDL-NJ relies on a New York appellate opinion, People v. Wakefield, 107
N.Y.S.3d 487, 496-97 (App. Div. 2019), which held that TrueAllele was
testimonial, but that Dr. Perlin was the declarant and his availability for cross -
examination cured any confrontation right issues. We need not address issues
that may arise at trial; at this point the question is whether defendant is entitled
to the proprietary information for the sole purpose of challenging at a Frye
hearing the science underlying novel DNA analysis software and expert
testimony. Having concluded that defendant is entitled to the review—under a
protective order—questions of defendant's confrontation rights at trial need not
be addressed at this point.
                                                                           A-4207-19T4
                                        32
the software program. Without access to the source code, the defects and

glitches in the software would not have been uncovered. The bugs in the

program were substantial enough for OCME to cease using FST, which up to

that point had been used in thousands of criminal prosecutions over several

years.

         Like the other amici, LAS emphasizes the extraordinary complexity of

probabilistic genotyping.    LAS urges us to carefully consider the inherent

limitations of the expert testimony, scientific and legal writings, and judicial

opinions submitted by the State: none required an examination of TrueAllele's

source code.       Consequently, LAS implores us to consider the State's

submissions with healthy skepticism.

         LAS explains that probabilistic genotyping software is intended to

address interpretational challenges of testing low levels or complex mixtures

of DNA. For example, stochastic effects and artifacts complicate determining

genotypes, or DNA profiles: alleles not belonging to true donors appear, they

can be distorted, and artifacts appear as real alleles. LAS points out PCAST

emphasized that probabilistic genotyping is in its infancy and must be subject

to "careful scrutiny." PCAST Report, at 79. Specifically, PCAST found in

2016—and pertinent to questions of Frye reliability—that probabilistic

genotyping programs should be evaluated to determine "whether the methods

                                                                        A-4207-19T4
                                       33
are scientifically valid" and importantly, "whether the software correctly

implements the methods." Ibid. And critical to the determination, according

to PCAST, is testing by independent entities "not associated with the software

developers."   Ibid.   LAS states that the only way to determine whether a

program operates as intended is to evaluate how the program performs its

calculations, which requires access to the source code.

      Fortunately, due to its own efforts, LAS points to the case study of FST,

troubling that it is, which demonstrates the importance of an independent and

full source-code review when a judge makes a threshold reliability

determination of whether novel forensic software has achieved general

acceptance in the relevant scientific community. The creators of FST fought

tooth and nail not to disclose its source code. But after a federal judge denied

OCME's motion to quash a subpoena for the source code, a stark discovery

was made about the program: the FST did not work as promised. FST was

utilized in thousands of criminal prosecutions before the discovery was made.

OCME announced—after the production of the source code—that it would

phase out using FST in criminal prosecutions.

      According to LAS, the State's assertion that the source code was not

needed in any of TrueAllele's "numerous [prior] nationwide admissibility

rulings," is at best misguided.   LAS implores us to carefully examine the

                                                                        A-4207-19T4
                                      34
premise of that body. LAS contends that what matters is not the number of

cited opinions, but rather, the power of the court's reasoning. LAS reminds us,

as the New York Court of Appeals recently stated in People v. Williams, 147

N.E.3d 1131, 1140-42 (N.Y. 2020), that it was a mistake to rely on the

repetition of case law to establish reliability; rather, for purposes of a Frye

hearing, lower courts were bound to ensure that FST was "supported by those

[in the relevant scientific community] with no professional interest in its

acceptance."      LAS urges us to heed the lessons of FST and permit full

independent access to the source code under a protective order.

                                       (vi)

                    Drs. Mats Heimdahl and Jeanna Matthews

      Drs. Heimdahl and Matthews are experts in engineering, testing, and

validating computer systems, including forensic evidentiary software. They,

together with eight other experts in this specific field that they have identified,

argue that reliability of the TrueAllele software cannot be evaluated without

full access to "executable source code and related documentation," something

that no one to date has seen. They contend that doing so is not only prudent,

but essential to determining whether TrueAllele operates as Cybergenetics

claims, which is fundamental to any fair, legitimate, and impartial assessment

of reliability.

                                                                          A-4207-19T4
                                        35
      Drs. Heimdahl and Matthews remind us that software faults are

ubiquitous.   They argue that even simple software programs are prone to

failure, and that an error in any one of the three domains of software

engineering—problem identification, algorithm development, and software

implementation—undermines the trustworthiness of the science underlying the

relevant expert testimony, because the system is consequentially compromised.

After providing examples illustrating various errors in more simpli stic

software, they demonstrated that a greater risk of flaws in more complex

programs are likely.

      For example, a source code review revealed at least thirteen STRmix

coding faults. Drs. Heimdahl and Matthews argue, in one important example,

a miscode impacted sixty criminal cases, requiring new likelihood ratios to be

issued in twenty-four of them. These errors were not discovered until the

source code was independently examined.

      In FST, alarming discoveries were also made. But the findings did not

come to light until a federal judge ordered disclosure of FST's source code.

Once that occurred, it was uncovered that a "secret function . . . was present in

the software, tending to overestimate the likelihood of guilt."         And the

functioning of the software did not use the "methodology publicly described in



                                                                         A-4207-19T4
                                       36
sworn testimony and peer-reviewed publications." These discoveries led to the

overturning of a high-profile conviction.

      Drs. Heimdahl and Matthews assert that thousands of faults were

discovered in the source code of breathalyzer systems. They point out that

judges in Massachusetts and New Jersey threw out more than 30,000 breath

tests in a twelve-month period. Drs. Heimdahl and Matthews urge us not to

ignore these facts.

      Drs. Heimdahl and Matthews argue that the testing of TrueAllele is

incomplete. Thirty-five of the thirty-six validation studies produced by the

State, which were written by or included involvement from current or former

employees of Cybergenetics or law enforcement agencies, did not consider the

source code, and they were otherwise incomplete because the number of

samples tested was relatively small. They note that TrueAllele's software is

non-continuous, meaning that correct results for the samples used in the

validation studies do not preclude the possibility of erroneous results for others

that do not match those samples.        Thus, for a reliability determination,

independent and full access to the software is required. Supporting software

development documentation must be produced, including that pertaining to

testing, design, bug reporting, change logs, and program requirements, which

will provide a road map to understanding the source code.

                                                                         A-4207-19T4
                                       37
                                      (vii)

          American Civil Liberties Union of New Jersey (ACLU-NJ)

      The ACLU-NJ argues that independent review is essential. Questioning

Dr. Perlin, reviewing validation studies and peer-reviewed articles in which he

or his current or former employees were involved, or relying on out-of-state

judicial opinions citing his testimony and those studies misses the importance

of objective analysis of the science underlying his forensic testimony. Most

importantly, it cannot substitute for independent analysis of the code itself,

which would demonstrate whether the software operates as intended. 9


9
   We need not address the ACLU-NJ's additional contention—raised for the
first time—that use of likelihood ratio evidence so inherently undermines a
criminal defendant's right to a fair trial, by eroding the prosecution's burden of
proof and biasing the jury, that it should be excluded at trial regardless of its
scientific reliability. Defendant did not raise these points, no related record
has been assembled, and the judge made no pertinent factual findings or legal
conclusions. It is well established that generally, an amicus curiae "must
accept the case before the court as presented by the parties and cannot raise
issues not raised by the parties." State v. Lazo, 209 N.J. 9, 25 (2012) (quoting
Bethlehem Twp. Bd. of Educ. v. Bethlehem Twp. Educ. Ass'n, 91 N.J. 38, 48-
49 (1982)). The parties are not, however, precluded from addressing these
contentions at the right time.

      We, however, make the following brief remarks. Criminal defendants,
of course, enjoy a presumption of innocence, and may be convicted only on
proof beyond a reasonable doubt, In re Winship, 397 U.S. 358, 363-64 (1970),
but those principles do not appear to be inherently implicated by this evidence.
The probability of defendant's contribution to a DNA sample is a component
of the likelihood ratio, but the denominator—the standard of comparison—is
the probability that another, unrelated individual from the relevant population
                                                                         A-4207-19T4
                                       38
                                       IV.

      As the New Jersey Supreme Court recently stated, "the Judiciary must

ensure that proceedings are fair to both the accused and the victim. Trial

judges partly fulfill that responsibility by serving as a gatekeeper. In that role,

they must assess whether expert testimony is sufficiently reliable before it can

be presented to a jury." State v. J.L.G., 234 N.J. 265, 307-08 (2018). When

the evidence is labeled as scientific and expert, there is substantial danger that

juries will accord excessive weight to testimony that might otherwise be

unreliable. Ghigliotty, 463 N.J. Super. at 373. The law accounts for this

eventuality.

(continued)
contributed to the sample instead—a presumption of innocence. Indeed,
random match probability widely accepted for use as to traditional DNA
analysis essentially embodies the same probabilities, just subject to the reverse
comparison. PCAST Report, at 70 n.178.

      The authority on which the ACLU-NJ relies is not to the contrary. The
courts in State v. Hartman, 426 N.W.2d 320, 326 (Wis. 1988), and State v.
Skipper, 637 A.2d 1101, 1103-08 (Conn. 1994), both rejected admission of a
probability-of-paternity figure on the ground that its calculation presumed the
defendant had engaged in intercourse with the victim he was alleged to have
sexually assaulted. But at issue in both cases was not a composite statistic,
such as the likelihood ratio, but a simple probability estimate directly
calculated using the very presumption it was meant to prove. Here, in contrast,
the probability that defendant was a contributor to the sample was calculated
based on simulations from the sample data, not on any presumption of his
contribution. The likelihood ratio calculated from that probability likewise
does not presume his guilt but effectively compares the probability of his guilt
against a presumption of innocence.
                                                                          A-4207-19T4
                                        39
      To fulfill their gatekeeping responsibility, judges begin by applying

N.J.R.E. 702, which states that, "[i]f scientific . . . knowledge will assist the

trier of fact to understand the evidence or to determine a fact in issue, a

witness qualified as an expert by knowledge, skill, experience, training, or

education may testify thereto in the form of an opinion or otherwise."           To

satisfy this requirement,

            the proponent of expert evidence must establish three
            things: (1) the subject matter of the testimony must be
            "beyond the ken of the average juror"; (2) the field of
            inquiry "must be at a state of the art such that an
            expert's testimony could be sufficiently reliable"; and
            (3) "the witness must have sufficient expertise to offer
            the" testimony.

            [J.L.G., 234 N.J. at 280 (quoting State v. Kelly, 97
            N.J. 178, 208 (1984)).]

In general, these prongs "are construed liberally in light of [N.J.R.E.] 702's tilt

in favor of the admissibility of expert testimony." State v. Jenewicz, 193 N.J.

440, 454 (2008). The first and third prongs are not at issue here; rather, the

second prong is. The parties and amici have focused—as do we—on whether

defendant is entitled to independently review the source code and related

documents pertaining to the reliability prong before cross-examination of Dr.

Perlin and before the judge completes his important Frye reliability

gatekeeping function.


                                                                          A-4207-19T4
                                        40
       In criminal cases, the Supreme Court of New Jersey has continued to

apply the Frye standard to assess scientific reliability lying beneath the expert

testimony.10 J.L.G., 234 N.J. at 280. The Frye test requires trial judges to

determine whether the particular science underlying the proposed expert

testimony has "gained general acceptance in the particular field in which it

belongs." Frye, 293 F. at 1014; accord J.L.G., 234 N.J. at 280; Harvey, 151

N.J. at 169; see also State v. Torres, 183 N.J. 554, 568 (2005). "Although we

look for wide support within the relevant scientific community, complete

agreement is not required for evidence to be admitted." J.L.G., 234 N.J. at

281.    Importantly—like here—there might be more than one scientific

community to consider. Thus, to assess the reliability prong of N.J.R.E. 702,

and relevant to the issues on appeal, the judge should consider—as to general

acceptance in the scientific community—whether Cybergenetics' TrueAllele

probabilistic genotyping computer program is scientifically valid and

importantly, whether the source code itself correctly implements the methods.

But to do that raises the question of whether defendant is first entitled to

discovery of the proprietary information he seeks, which brings us to our legal

analysis.


10
  The parties and amici have not asked us to depart from Frye and adopt the
Daubert test utilized by federal courts.
                                                                         A-4207-19T4
                                       41
                                       V.

      The right to a fair trial is fundamental and guaranteed pursuant to the

Fifth and Sixth Amendments of the United States Constitution, as well as the

New Jersey Constitution. U.S. Const. amend. V, VI; N.J. Const. art. I, ¶ 10.

Our Constitutions also ensure criminal defendants "a meaningful opportunity

to present a complete defense." State v. Garron, 177 N.J. 147, 168 (2003)

(quoting Crane v. Kentucky, 476 U.S. 683, 690 (1986)). These fundamental

legal rights are the hallmark of our judicial process, a process which

technology has recently heavily impacted.       Forensic evidentiary computer

software itself generates expert evidence, and the New Jersey Rules of

Evidence enable the introduction and, consequently, cross-examination of

expert witnesses. N.J.R.E. 702. Without access to the source code—the raw

materials of the software programming—a defendant's right to present a

complete defense, by meaningful cross-examination at the appropriate

juncture, may be substantially compromised.        Relevant to this case, "[a]

criminal trial where the defendant does not have 'access to the raw materials

integral to the building of an effective defense' is fundamentally unfair." State

in the Interest of A.B., 219 N.J. 542, 556 (2014) (quoting Ake v. Oklahoma,

470 U.S. 68, 77 (1985)). We must keep these principles in mind and front and



                                                                        A-4207-19T4
                                       42
center during our review of the judge's order denying full access to the

discovery sought.

        In criminal cases, we ordinarily apply an abuse of discretion standard on

discovery motions, State v. Stein, 225 N.J. 582, 593 (2016), and on evidentiary

determinations, State v. Prall, 231 N.J. 567, 580 (2018), but here defendant

sought access—at a Frye hearing—to proprietary information solely to

challenge the reliability of the science underlying novel DNA analysis

evidentiary software and expert testimony. An appropriate review therefore

requires that we also independently scrutinize the record, including the

comprehensive and amplified declarations of the experts, the scientific

validation studies and peer-reviewed publications, and judicial opinions. See

In re Commitment of R.S., 339 N.J. Super. 507, 531 (App. Div. 2001) (noting

that when matters involve "novel scientific evidence in a criminal proceeding,

'an appellate court should scrutinize the record and independently review the

relevant authorities, including judicial opinions and scientific literature'"

(quoting Harvey, 151 N.J. at 167)).

        Information pertinent to the Frye inquiry is subject to the same "broad

pretrial discovery" otherwise afforded a criminal defendant under Rule 3:13-

3(b).    State v. Scoles, 214 N.J. 236, 252 (2013).       Our state's "'open-file

approach to pretrial discovery in criminal matters' is intended '[t]o advance the

                                                                         A-4207-19T4
                                        43
goal of providing fair and just criminal trials.'" State v. Hernandez, 225 N.J.

451, 461-62 (2016) (alteration in original) (quoting Scoles, 214 N.J. at 252);

see State v. Cook, 43 N.J. 560, 564 (1965) (noting that "discovery has long . . .

been found to be a sound tool for truth"). Because of the meaningful role that

the disclosure of evidence to a defendant has in promoting the search for

truth—and reliability at a Frye hearing—pretrial discovery in criminal trials

has long received favorable treatment in this state. See State in the Interest of

W.C., 85 N.J. 218, 221 (1981) (noting sharing of pretrial information

"encourage[s] the presentation of all relevant material to the jury as an aid in

the establishment of truth through the judicial process").          Although that

discovery is not so broad, for example, as to indulge an "unfocused, haphazard

search for evidence," Hernandez, 225 N.J at 463 (quoting State v. D.R.H., 127

N.J. 249, 256 (1992)), judges are authorized to order discovery even "beyond

that mandated by our court rules when doing so will further the truth-seeking

function or ensure the fairness of a trial," ibid. (quoting A.B., 219 N.J. at 560).

      As to the evidence at issue here, a party seeking to shield information

from discovery on intellectual property grounds generally bears the burden of

showing good cause to demonstrate "that the information sought is a trade

secret or is otherwise confidential or proprietary." Cap. Health Sys., Inc. v.

Horizon Healthcare Servs., Inc., 230 N.J. 73, 80 (2017); see also R. 4:10-3(g)

                                                                           A-4207-19T4
                                        44
(providing that a protective order may be sought to ensure "[t]hat a trade secret

or other confidential research, development, or commercial information not be

disclosed or be disclosed only in a designated way"); N.J.S.A. 2A:84A-26

(providing that "[t]he owner of a trade secret has a privilege . . . to refuse to

disclose the secret and to prevent other persons from disclosing it if the judge

finds that the allowance of the privilege will not tend to conceal fraud or

otherwise work injustice"). Yet, even once that showing of privilege is made,

a criminal defendant should nonetheless be entitled to discovery of the

information sought to the extent necessary to ensure a fair trial. Hernandez,

225 N.J. at 463. But the burden must shift to defendant to demonstrate a

sufficient need for the evidence. See Ghigliotty, 463 N.J. Super. at 384-85

(requiring "definitive" demonstration of need for disclosure of algorithm); cf.

Tractenberg v. Twp. of W. Orange, 416 N.J. Super. 354, 367 (App. Div. 2010)

(discussing burden shift in the context of deliberative process privilege).

      As we stated earlier, the Court ordered production of the source code in

Chun. Although we ordinarily consider published decisions from other

jurisdictions as persuasive, they are not binding on us. See Lewis v. Harris,

188 N.J. 415, 436 (2006) (noting that our courts are "not bound by . . . the

precedents of other states, although they may provide guideposts and

persuasive authority"). The rationale undergirding Chun is binding. More

                                                                          A-4207-19T4
                                       45
recently, in Ghigliotty, 463 N.J. Super. at 360, 384-85, we too addressed the

disclosure of proprietary information, algorithms underlying the software for

BULLETTRAX, a novel device used for three-dimensional ballistics imaging,

in contemplation of a Frye hearing.         We vacated a motion judge's order

requiring the State to produce the algorithms, but only because we viewed the

order as prematurely issued. Id. at 384. We explicitly contemplated—as did

the motion judge—that "this information might be needed by defendant's

experts to evaluate the reliability of the new technology," but noted that—

unlike here—there was nothing in the record to support that order. Ibid. We

explained that a "defendant is required to make a more definitive showing of

his need for th[e] material to provide the [judge] with a rational basis to order

the State to attempt to produce" the proprietary algorithms. Id. at 384-85.

      Before going any further, we stress one important point. Evaluating the

issues on appeal requires a working knowledge of computer software. Without

such a foundation, one can miss subtle consequences germane to this Frye

hearing. Allowing independent access to the requested information, for the

sole purpose of addressing whether the technology underlying the expert

testimony is reliable—specifically, whether the source code for that

technology is properly implementing the program's design specifications—is

obvious.   An accused individual's liberty is at stake; DNA evidence is

                                                                         A-4207-19T4
                                       46
powerful and compelling. 11 Practically speaking, if, as Dr. Perlin maintains,

the source code he wrote is free of harmful defects, and therefore will not

impact the reliability of TrueAllele, then it is to everyone's advantage to learn

that at the Frye hearing. If it should turn out there are source code errors that

might affect TrueAllele's reliability, the time to discover that information is

now, as part of the judge's gatekeeping role. Reliability must be resolved at

the Frye hearing rather than in post-conviction relief proceedings.

      We are also mindful of the important need to maintain the

confidentiality of trade secrets in—as Dr. Perlin emphasized in his own

declaration—a "highly competitive commercial environment." All agree on

that. But shrouding the source code and related documents in a curtain of

secrecy substantially hinders defendant's opportunity to meaningfully

challenge reliability at a Frye hearing. The confluence of these competing and

powerful interests compels our holding.

      We hold that if the State chooses to utilize an expert who relies on novel

probabilistic genotyping software to render DNA testimony, then defendant is


11
   It goes without saying that denying the State access to the source code is
equally consequential in that, should a defendant attempt utilization of
TrueAllele for exoneration purposes—as the State points out has been done in
other jurisdictions—then the rights of the public, including the victims, would
be similarly impacted. Indeed, in this case, TrueAllele did not find co-
defendant's DNA match.
                                                                         A-4207-19T4
                                       47
entitled to access, under an appropriate protective order, to the software's

source   code    and    supporting    software    development        and    related

documentation—including that pertaining to testing, design, bug reporting,

change logs, and program requirements—to challenge the reliability of the

software and science underlying that expert's testimony at a Frye hearing,

provided defendant first satisfies the burden of demonstrating a particularized

need for such discovery. To analyze whether that burden has been met, a trial

judge should consider: (1) whether there is a rational basis for ordering a party

to attempt to produce the information sought, including the extent to which

proffered expert testimony supports the claim for disclosure; (2) the specificity

of the information sought; (3) the available means of safeguarding the

company's intellectual property, such as issuance of a protective order; and (4)

any other relevant factors unique to the facts of the case.       Applying this

framework to the facts, we conclude defendant satisfied his burden.

                                       (i)

             Rational basis for accessibility and expert testimony

      In addressing this prong—whether there exists a rational basis for

accessibility of the proprietary information—we must address the "three ways

to establish general acceptance under Frye: expert testimony, authoritative

scientific and legal writings, and judicial opinions." J.L.G., 234 N.J. at 281.
                                                                           A-4207-19T4
                                       48
We do this by independently scrutinizing these categories with the benefit of

lessons learned by the consequential software errors associated with STRmix

and FST. Doing so convinces us that there is a rational basis for full access to

TrueAllele's source code and related documentation for purposes of a Frye

reliability analysis.

      The troubling FST case study demonstrates a rational basis for

independent source-code review of probabilistic DNA programs like

TrueAllele. After being subjected to an adversarial audit when ProPublica

obtained an order for the release of FST's source code, it was revealed that

FST had a problem with a certain calculation that was only learned through the

adversarial examination of the source code. Steven M. Bellovin et al., Seeking

the Source: Criminal Defendants' Constitutional Right to Source Code, 17

Ohio State Tech. L.J. 1, 38 (2021). The audit discovered that certain "loci

were removed from the likelihood ratio calculation" without "notice, either

intended or actual, provided to the user of FST," nor any "indication that this

behavior [was] intended during [the] examination of FST-related publications

and the FST [v]alidation materials." 12 Ibid.; see also Stephanie J. Lacambra et


12
    It is also suggested that this calculation existed in the source code after a
validation study had been conducted. Bellovin et al., 17 Ohio State Tech. L.J.
at 39.


                                                                        A-4207-19T4
                                       49
al., Opening the Black Box: Defendants' Rights to Confront Forensic Software,

Champion 28, 30 (May 2018) (providing a snippet of the source code and

explaining that "if the sum of frequencies is greater than 0.97, a row in the

raceTable is removed").13 As a result, the software was overestimating the

likelihood of guilt. Beyond undocumented calculations, it was discovered that

FST exhibited code smells, 14 which suggested that "the program is below

normal professional standards and may have other, not yet detected problems"

which are "extremely difficult to detect . . . without access to [the] source

code." Bellovin et al., 17 Ohio State Tech. L.J. at 39. At oral argument, the

Innocence Project pointed out that, like TrueAllele, FST was subject to

multiple validation studies but errors were still found in the source code,

proving that validation of this type of evidentiary software is not determinative

when evaluating computer science reliability.

      Likewise, code errors and miscodes were discovered in TrueAllele's

competitor STRmix after it had been developed, validated, and used in


13
      Available at https://www.eff.org/files/2018/07/30/champion_article_-
_lacambra_forensic_software_may_2018_07102018.pdf.
14
   "A code smell is a surface indication that usually corresponds to a deeper
problem in the system. In this sense, a smell is not a defect in itself but is a
deviation from good coding practices, which can indicate underlying software
defects." Ibid. (internal quotation marks omitted).


                                                                         A-4207-19T4
                                       50
criminal prosecutions, further showing that errors in source code are not

obvious or always timely found.      When the source code was reviewed by

independent forensic analysts, it was uncovered that the program produced

false results in sixty cases. 15 Mr. Adams also reviewed STRmix's code in 2015

and "was able to identify potential issues in STR[m]ix's source code that

negatively affected the functioning of the software and could not have been

learned from any other source."

      Defendant points out that any program's output could potentially be

skewed not only by the inadvertent errors routinely found in lengthy code but

by the numerous subtle choices made by programming developers regarding

how to interpret input data. Defendant asserts, in part by reference to Mr.

Adams' declaration, that many of those biases and errors may be conducive to

detection only by a full examination and testing of the code and points to the

consequential software errors of STRmix and the FST. Indeed, exacerbating


15
    David Murray, Queensland Authorities Confirm 'Miscode' Affects DNA
Evidence in        Criminal    Cases, Courier-Mail       (Mar. 20, 2015),
http://www.couriermail.com.au/news/queensland/queensland-authorities-
confirm-miscode-affects-dna-evidence-in-criminal-cases/news-
story/833c580d3f1c59039efd1a2ef55af92b (noting that while true that "[t]he
DNA likelihood ratios in both the new and original statements appear[ed] to be
the same," this still raised serious concerns as to the reliability of such
software). As the developer of STRmix stated, "the error had been present
since [the version with the erroneous source code’s] inception in 2012," nearl y
three years prior. Ibid.
                                                                       A-4207-19T4
                                      51
the danger of inherent bias or error specifically with respect to probabilistic

genotyping software is that the likelihood ratio is not conducive to independent

calculation or other precise verification, but highly sensitive to modeling

assumptions embodied in the code. Defendant surmises that errors of similar

magnitude and consequence to those in STRmix and FST may infect

TrueAllele's code, noting that the program is likely to return vastly different

likelihood ratios for the same physical sample in successive tests without

explanation, and that the code has been edited numerous times without any

explanation as to whether errors were remedied or any scrutiny as to whether

others were inadvertently introduced. Defendant disputes that the validation

studies and judicial reliability determinations of other jurisdictions, both of

which the judge here found significant, were viable substitutes for source -code

review in this case.

      As discussed above, many of the amici amplify defendant's argument

that full access to the source code is essential to evaluation. The Innocence

Project, LAS, and Upturn all concur on that point, with LAS highlighting the

discontinued FST program as a cautionary tale, and Upturn warning that a

failure to require production would encourage secrecy and erode criminal

defendants' constitutional rights. Drs. Heimdahl and Matthews, meanwhile,

confirm and reiterate that errors are ubiquitous in software code and strongly

                                                                        A-4207-19T4
                                      52
believe that TrueAllele's code likely contains them. Moreover, they discount

the validation studies on which the State relies, asserting that none entailed

genuinely independent review, and that none involved computer science

testing of whether the software operated as intended.

      We acknowledge the State, on the other hand, disputes the notion that

source-code review is essential to validation, noting that the SWGDAM

guidelines require no such review, only testing, such as the sort that uncovered

errors in the STRmix software.      To be sure, the State is correct that the

mechanism for evaluation contemplated in the SWGDAM guidelines is testing

rather than source-code review, SWGDAM Guidelines, at 4-11, and that errors

found in the STRmix program had been detected first through testing rather

than visual examination of the code, Duncan A. Taylor et al., Commentary, A

"Source" of Error:        Computer Code, Criminal Defendants, and the

Constitution, 8 Frontiers in Genetics art. 33, at 1 (2017). 16 But production and

review of the code for the since-discontinued FST program proved crucial to

identification of significant errors, albeit not before compromised test results

had already been used in many prosecutions. Lauren Kirchner, Doubts and

DNA Evidence, N.Y. Times, Sept. 5, 2017, at A1. We cannot ignore these

16
   Available at https://www.frontiersin.org/articles/10.3389/fgene.2017.00033/
full.


                                                                        A-4207-19T4
                                       53
facts when evaluating whether there exists a rational basis for access to the

proprietary information here.

        The parties have cited expert testimony, authoritative scientific and legal

writings, and judicial opinions that were generated before and after the

STRmix and FST's software errors became public. This information bolsters

our conclusion that there is a rational basis for the discovery. The State, of

course, urged the judge to rely on that body of information to conclude there

was no such basis. The testimony predominantly cited was that of Dr. Perlin,

the scientific writings were mainly from Dr. Perlin (together with his then

current or former employees), 17 and the judicial opinions referred to that

testimony and those scientific writings. But none of this information explicitly

deals with whether TrueAllele's source code itself correctly implements the

intended methods, as PCAST emphasized. PCAST Report, at 79.

        As to expert testimony, Mr. Adams submitted a twenty-four-page

declaration in which he asserted a need for production of the source code and

related documentation. In his declaration, he addressed: his qualifications; an

overview of his engagement, including whether TrueAllele "has been

demonstrated to be in accordance with software engineering standards and

principles"; the uncertainty in DNA mixture interpretation; a background on

17
     Many of the studies explicitly acknowledge Dr. Perlin's conflict of interest.
                                                                           A-4207-19T4
                                         54
software engineering; details as to V&V, including definitions in the field of

software engineering, system integrity, methodologies, code reviews, software

testing, documentation, independence, and re-validation and performance

checks; software engineering failures; materials relevant for review;

requirement specifications, including design descriptions, source code, build

instructions and dependencies, executable versions, tests, issue/bug tracking;

user manuals, V&V, qualification and user testing, and miscellaneous

processes; comment on Cybergenetics' proposed terms of inspection and

nondisclosure agreement; and preferred terms for inspection.           He also

produced a detailed appendix to his declaration including documentation as to

the software development process, the IEEE "risk-based, integrity-level

scheme."

      Unlike in Ghigliotty, where there was "nothing concrete in the record" to

support access to the algorithms the defendant sought for the BULLETTRAX

algorithms at issue there, the opposite is true here. 463 N.J. Super. at 384. In

Ghigliotty, we concluded the defendant was "required to make a more

definitive showing of his need for th[e] material." Id. 384-85. Here, defendant

did that with the proffered expert testimony supporting the claim for

disclosure.



                                                                        A-4207-19T4
                                      55
      As to the validation studies and peer-reviewed articles issued during this

timeframe, we have scrutinized them and make the following observations

about their application. Since 2009, thirty-six validation studies have been

conducted by Cybergenetics, law enforcement crime labs, or both, intending to

establish the reliability of TrueAllele. These studies have utilized TrueAllele

on both laboratory-generated and casework DNA samples and have tested

TrueAllele to determine how it handles mixtures of varying DNA

compositions and weights.

      Seven of the thirty-six studies have been published in peer-reviewed

journals, the first of which was published in 2009. The peer-review process

entails a review for accuracy and quality of a scientific paper, in which a

scientist describes his or her research and conclusions, and it is either accepted

or rejected by two anonymous members of the relevant scientific community.

A "laboratory-generated" validation study uses data that has been synthesized

in a DNA laboratory and is of a known genotype composition. Four published

papers are of this type. 18   A "casework" validation study uses DNA data


18
   See Mark W. Perlin & Alexander Sinelnikov, An Information Gap in DNA
Evidence Interpretation, 4 PLoS ONE e8327 (2009) [Information Gap]; Jack
Ballantyne, Erin K. Hanson, Mark W. Perlin, DNA Mixture Genotyping by
Probabilistic Computer Interpretation of Binomially-Sampled Laser Captured
Cell Populations: Combining Quantitative Data for Greater Identification
Information, 53 Sci. & Just. 103 (2013); Mark W. Perlin et al., TrueAllele
                                                                         A-4207-19T4
                                       56
exhibiting real-world issues developed by a crime laboratory in the course of

their usual casework activity. Three published papers are of this type. 19

      Notably here, six of the seven peer-reviewed publications were authored

by Dr. Perlin himself. The one study not authored by Dr. Perlin does note that

he provided professional guidance. 20 PCAST explicitly noted the software

developer's participation in such studies as an impediment to reliable

validation, noting that, "[w]hile it is completely appropriate for method

developers to evaluate their own methods, establishing scientific validity also

requires scientific evaluation by other scientific groups that did not develop

the method." PCAST Report, at 80. That was not done here, where Dr. Perlin,

a developer with a vested interest in the program's scientific acceptance, was


(continued)
Genotype Identification on DNA Mixtures Containing Up to Five Unknown
Contributors, 60 J. Forensic Scis. 857 (2015); Susan A. Greenspoon et al.,
Establishing the Limits of TrueAllele Casework: A Validation Study, 60 J.
Forensic Scis. 1263 (2015) [Establishing the Limits of TrueAllele Casework].
19
     See Mark W. Perlin et al., Validating TrueAllele DNA Mixture
Interpretation, 56 J. Forensic Scis. 1430 (2011) [hereinafter Validating
TrueAllele]; Mark W. Perlin et al., New York State TrueAllele Casework
Validation Study, 58 J. Forensic Scis. 1458 (2013); Mark W. Perlin et al.,
TrueAllele Casework on Virginia DNA Mixture Evidence: Computer and
Manual Interpretation in 72 Reported Criminal Cases, 9 PLoS ONE e92837
(2014).
20
  See Establishing the Limits of TrueAllele Casework, 60 J. Forensics Scis. at
1276.
                                                                         A-4207-19T4
                                       57
directly involved.      Law enforcement agencies, which also sometimes

participated, likewise share an interest in the continued viability of the

program. In the end, for purposes of reliability in a criminal context, it stands

to reason that such an evaluation should be performed by an expert working on

behalf of someone in defendant's shoes, with full access to the tools required

for evaluation. See United States v. Gissantaner, 417 F. Supp. 3d 857, 880

(W.D. Mich. 2019) (addressing Daubert and the admissibility of STRmix and

noting that "studies and articles . . . have determined that review of

probabilistic genotyping software, independent of that of the developers, is

critical for an assessment of its reliability with respect to use in the courts").

      Moreover, despite Dr. Perlin's and the State's insistence that the

TrueAllele program affords analysts a tool for objective analysis, it does n ot

inexorably follow that that analysis is reliable. We consider the concept of

"programmer blindless" a common pitfall of non-independent review. "Just as

writers are often bad at proofreading their own text, programmers are bad at

reading their own code. . . .      It is often the case that peers are not truly

independent reviewers because programmers often have similar training —and

thus tend to make the same mistakes." Bellovin et al., 17 Ohio State Tech. L.J.

at 32.    Further, even if the program's operation is objective, numerous

judgments regarding the appropriate interpretation of data are already baked
                                                                            A-4207-19T4
                                         58
into the source code, and may not be conducive to detection, comprehension,

and analysis except by review of that source code. See Katherine Kwong, The

Algorithm Says You Did It: The Use of Black Box Algorithms to Analyze

Complex DNA Evidence, 31 Harv. J. L. & Tech. 275, 291 (2017) (noting that

"[d]ifferent programs incorporate subtly different choices into their algorithms

about how to interpret data, which can yield different results when analyzing

the exact same complex mixture," and that identification of consequent biases

requires a "look at the software"). That is particularly so for a probabilistic

genotyping program, whose output is not conducive to independent calculation

or otherwise verifiable with precision like other analyses. See Christopher D.

Steele & David J. Balding, Statistical Evaluation of Forensic DNA Profile

Evidence, 1 Ann. Rev. Stat. & Its Application 361, 380 (2014) (explaining that

a likelihood ratio "expresses our uncertainty about an unknown event and

depends on modeling assumptions that cannot be precisely verified in the

context of noisy . . . data").

      As to judicial opinions, we note that eighteen courts have rejected calls

to allow independent evaluation of TrueAllele's source code, many of which

did so after the issues with STRmix and FST came to light. But critically,

prior determinations of reliability in other jurisdictions entailed no scrutiny of



                                                                         A-4207-19T4
                                       59
computer science or source code. 21 Instead, the courts depended in large part

on Dr. Perlin's own testimony and the existing validation studies which, even

if diligently conducted and sound, were not truly independent and did not even

evaluate the source code.

      The first court to address the question of admissibility was

Commonwealth v. Foley, 38 A.3d 882, 889-90 (Pa. Super. Ct. 2012), where

the court accepted Dr. Perlin's assertion that validation studies are the best

tests of the reliability of source codes. The court reasoned that "scientists can

validate the reliability of a computerized process even if the 'source code'

underlying that process is not available to the public," emphasizing that

making the source code available would have market consequences.            Id. at

889. The court reasoned also that TrueAllele "ha[d] been tested and validated

in peer-reviewed studies," citing two studies that had been "published in peer-

reviewed journals" and thus "reviewed by other scholars in the field." Id. at

889-90. At that time, in 2012, TrueAllele had been the subject of two studies,

one laboratory-generated validation study, conducted and authored by Dr.



21
   We emphasize that when it comes to balancing the rights of the accused
against other interests, including the intellectual property rights of private
companies, New Jersey errs on the side of disclosure. Chun taught us that.
See generally 194 N.J. at 68-70.


                                                                         A-4207-19T4
                                       60
Perlin himself,22 and one casework validation study, which was also co-

authored by Dr. Perlin. 23 The court made no mention of the fact that Dr. Perlin

was involved in both the validation studies conducted up to that point.

Subsequent courts have placed great emphasis on the observation made in

Foley, without further scrutiny, creating an authority "house of cards." See,

e.g., People v. Superior Court (Chubbs), No. B258569, 2015 WL 139069, at *8

(Cal. App. Ct. Jan. 9, 2015); State v. Daniels, No. 2015CF009320AMB (Fla.

Cir. Ct. Oct. 31, 2018) (slip op. at 3); State v. Wakefield, 9 N.Y.S.3d 540, 541

(Sup. Ct. 2015); State v. Shaw, No. CR-13-575691 (Ohio C.P. Ct. Cuyahoga

Cnty. Oct. 10, 2014) (slip op. at 23); Commonwealth v. Knight, No. 379 WDA

2017, 2017 WL 5951725, at *6 (Pa. Super. Ct. Nov. 29, 2017); State v.

22
   Dr. Perlin and his co-author in Information Gap, 4 PLoS One e8327, at 1-2,
compared the effectiveness of newer quantitative computer-based methods,
such as TrueAllele, with that of existing qualitative manual methods in
extracting information from samples with low levels of genetic material . They
found an "information gap between the two approaches," in that the newer
quantitative methods could "extend meaningful interpretation" to samples with
far less material. Id. at 2.
23
   Dr. Perlin and his co-authors in Validating TrueAllele, 65 J. Forensic Scis.
at 1443, concluded that the use of genetic calculators like TrueAllele could
improve DNA mixture interpretation in several ways. Ibid. A computer could
process information faster than a human analyst, thereby reducing DNA case
backlogs. Ibid. Genetic calculators could also extract more DNA information
from lower template samples. Ibid. And the use of computers would increase
the objectivity of the analysis, given the concern that prematurely exposing a
human analyst to a suspect's profile could introduce observer bias. Ibid.


                                                                        A-4207-19T4
                                      61
Watkins, No. 2017-C-1811 (Tenn. Crim. Ct. Davidson Cnty. Dec. 17, 2018)

(slip op. at 13-14).24     Published out-of-state judicial decisions, although

persuasive rather than binding, carry great weight, especially after they are

cited by other courts. A long line of decisions uniformly in favor of a legal

proposition suggests that a legal proposition is generally accepted. We are

mindful, however, that in science, the repetition of authority does not

automatically establish reliability for purposes of a Frye hearing. The cases

identified by the State include a laundry list of admissibility rulings, but to

reiterate, none consider whether the TrueAllele source code itself correctly

implements its methods, which can only be tested in the manner defendant and

amici advocate for here.

      We need not risk the same result. Our Supreme Court deemed source-

code review of sufficient import to a reliability determination in Chun, 194

N.J. at 68-70, to order production, and we clearly contemplated the same in

Ghigliotty, 463 N.J. Super. at 384-85, as to the algorithms at issue there. Here,

Mr. Adams explained with particularity his need for full access to the code, not

simply for visual examination, but for execution and testing, and the terms

24
    The State also provided this court with an extended list of admissibility
rulings which may be found at Cybergenetics' website. See TrueAllele
Admissibility, Cybergenetics, https://cybgen.com/information/admissibility/
page.shtml (last visited Jan. 27, 2021).


                                                                        A-4207-19T4
                                       62
imposed in Cybergenetics' NDA, such as surveillance, time limits, and

restrictions on note-taking and communication, would impede that review.

Indeed, Dr. Perlin's own estimate that it would take an individual more than

eight years to decipher the code by simple visual inspection belies the State's

position that the limited access already offered would be adequate for

meaningful review.

      In light of the concerns that arise when examining the "black box"

validation studies, the out-of-state judicial opinions and orders that have

accepted TrueAllele's reliability without source code examination, and errors

found in the source codes of the breathalyzer in Chun, FST, and STRmix,

judges should examine the reliability of such software with healthy skepticism.

Even if the DNA science underpinning probabilistic genotyping analysis has

been proven scientifically valid, computer software such as TrueAllele must

also properly implement that analysis in its source code; the source code must

do as Cybergenetics says it does. We do not suggest that errors found in the

source code of other probabilistic genotyping software necessarily means that

such errors are present in TrueAllele's source code, but we must ensure that the

constitutional rights of criminal defendants are protected by permitting an

adversarial review of TrueAllele's source code to ensure that such errors do not



                                                                        A-4207-19T4
                                      63
also exist there as well. We therefore conclude that there is a rational basis

under Frye for production.

                                      (ii)

                   The specificity of the information sought

      In his discovery motion, defendant specifically identified the proprietary

information sought. In regard to the validation studies, defendant requested

discovery of all materials generated, including "[a]ll records and electronic

data used as 'input' to the TrueAllele system and the software parameters used

to analyze this data," "[a]ll records and electronic data generated by the

TrueAllele system and/or laboratory personnel during the course of the study,"

"[a]ny analyses . . . including bench notes, measurements, statistics, memos,

summaries, conclusions, tables, graphics, and any resulting publications,

presentations, and reports," "[a]ll communication relating to the design and

results of the study, both within and external to the laboratory," "[a]ll records

of unexpected results, including false positives (false inclusions), false

negatives (false exclusions), and the conditions under which the unexpected

results were granted," "[a]ll records of software glitches, crashes, bugs, or

errors encountered during the study," and "[s]oftware version numbers of the

components of the TrueAllele[] system used for the study."



                                                                        A-4207-19T4
                                       64
      Defendant further requested "[s]ource code for the version(s) of the

TrueAllele system used in the instant case," including "all software

dependencies such as third-party code libraries, toolboxes, plug-ins, and

frameworks," and "[s]oftware engineering and development materials

describing the development, deployment, and maintenance of the version(s) of

the TrueAllele software system used in the instant case . . . , including the

software engineering documents recommended by organizations such as the

[IEEE] or the Internal Organization for Standardization (ISO)."

      Defendant also specifically requested "[c]ommunication logs and records

relating to TrueAllele testing, analysis, and reporting in the instant case,

including requests for technical or procedural assistance, bug/crash reports,

corrective actions, and software updates" along with "[d]ocumentation of

corrective actions for discrepancies and errors."

      Finally defendant requested the forensic casefile generated by the New

Jersey State Forensic Laboratory in the matter including: "notes, documents,

and data resulting from each phase of testing and analysis," "documentation

related to the evidence collection and examination by the lab, serological

testing, DNA extraction, quantitation, amplification, electrophoresis, analysis,

and comparison of the samples," and "all positive and negative controls, allelic

ladders, and electronic raw data."

                                                                        A-4207-19T4
                                       65
      Defendant    provided    the   necessary   information    to   justify   his

particularized need for the information requested and limited the scope of his

request to that required for an independent analysis and review in this case.

The information requested ensures that TrueAllele's source code operates as

intended and that any changes to the source code have not negatively affected

the intended operation of the program.

                                      (iii)

      Safeguarding the company's intellectual property—protective order

      Entering a protective order for use as part of the Frye hearing will

accommodate safeguarding the proprietary information while simultaneously

protecting the interests of defendant's liberty and justice.    On remand, we

direct the judge to issue a protective order that accomplishes these objectives.

We leave to the discretion of the judge the details of that task. Two points

about that: the judge should retain jurisdiction to enforce the order should that

become necessary; and the judge should follow these remarks.

      The parties recognize that the entry of a protective order is necessary

since they invested "[e]xtensive communications" attempting the negotiate one

for the judge to enter. As counsel acknowledged before us, the State made




                                                                         A-4207-19T4
                                         66
several concessions but "two key areas of disagreement remain." 25 The two

areas pertained to liquidated damages for breach of the order, and the terms of

the inspection itself. We will generally address both.

      First, as to the damages, the State insisted that there be a $1,000,000

automatic civil liability "in the event that the proprietary materials are

improperly handled, negligently or otherwise." Moreover, the State required —

on this automatic liability term—that the defense submit to jurisdiction in

Pennsylvania and that the defense obtain liability insurance with $3,000,000 in

coverage.

      But, as the Innocence Project points out, a model protective order from

the Northern District of California, whose docket includes among the most

complex and financially consequential patent cases in the world, includes no

provision for financial liability. U.S. Dist. Ct. for the N.D. of Cal., Model

Protective Order for Litigation Involving Patents (Model Protective Order).26

We have not found—and the parties have not provided—any case authorizing


25
    For example, an assistant prosecutor wrote in a February 5, 2020 letter to
the judge that the State agreed to a court-ordered protective order, rather than
an NDA; the State removed prerequisites to expert qualifications prior to
review; the requirement that the defense expert's notes be turned over to
Cybergenetics; the imposition of significant fees for inspections; and
participation of Cybergenetics' attorneys during the inspection.
26
   Available at https://www.cand.uscourts.gov/forms/model-protective-orders/
(last visited Jan. 27, 2020).
                                                                       A-4207-19T4
                                       67
disclosure of source code and related proprietary information under a

protective order with the restrictions as rigid as Cybergenetics' terms,

particularly as to liquidated automatic financial liability for breach of a

protective order. Indeed, defendant produced the reasonable protective order

issued in Illinois governing access to the source code and related documents by

STRmix, and there is no such provision.

      Acknowledging that there must be teeth to the protective order, in a

proposed order for the judge's consideration, defendant reasonably proposed

the following sanctions for breach: "Any person who willfully violates the

terms of this Order is subject to civil and criminal sanctions, in addition to any

other remedy or proceeding allowed by law." Defendant did not specifically

identify the civil and criminal sanctions, but as counsel for ACDL-NJ pointed

out at oral argument, such sanctions could generally include license

suspension, disciplinary actions, and civil penalties, just to mention a few.

Civil and criminal contempt charges for violating a court order are also a

potential consequence for breach. See In re Adoption of N.J.A.C. 5:96 & 5:97,

221 N.J. 1, 17-18 (2015) (noting that Rule 1:10-3 provides relief to a litigant

for another party's failure to abide by a court order); State v. McCray, 458 N.J.

Super. 473, 493 (App. Div. 2019) (noting that "[t]he goal of the criminal

contempt statute[, N.J.S.A. 2C:29-9(a),] is to promote compliance with judicial

                                                                         A-4207-19T4
                                       68
orders by punishing those who purposely or knowingly fail to comply with

those orders").

      Second, as to the terms of the inspection, the State offered to host

defense counsel and their experts at the prosecutor's office, which obviates the

need for travel, but then prohibited meaningful inspection by permitting only

handwritten notes of 170,000 lines of code.         According to Dr. Perlin,

comprehending the code through such an austere visual inspection would

likely take more than eight years. Moreover, the State required the inspection

to be supervised and would not allow photographs or copying of any material.

      But, as the Innocence Project points out, the model protective order from

the Northern District of California includes provisions explicitly permitting

certain personnel other than the experts themselves access to the sensitive

information, Model Protective Order §§ 7.2, 7.3, and allows the printing of

portions of the source code for purposes of analysis, id. § 9(d). Defendant's

proposed order, on the other hand, provides reasonable protections, including a

prohibition on disclosure to any individual with "any direct or indirect

commercial or employment interest in competing software products."

Although a requirement that all notes be handwritten may be included to

prevent unauthorized copying and disclosure of source code, such a

requirement could be impractical given the form and syntax of source code.

                                                                        A-4207-19T4
                                      69
Such a requirement may be considered "burdensome in the extreme" because

"[m]odern computer source code was never intended to be handwritten even by

the original programmer."       Lydia Pallas Loren & Andy Johnson-Laird,

Computer Software-Related Litigation: Discovery and the Overly-Protective

Order, 6 Fed. Cts. L. Rev. 1, 47 (2012).

      As defendant and amici point out, jurisdictions across the country often

authorize disclosure of source code in civil litigation to one extent or another

on an adequate showing, subject only to a court-issued protective order. See,

e.g., WeRide Corp. v. Kun Huang, 379 F. Supp. 3d 834, 854 (N.D. Cal. 2019);

Northrop v. Inventive Commc'ns, L.L.C., 199 F.R.D. 334, 335-36 (D. Neb.

2000); Jagex Ltd. v. Impulse Software, 273 F.R.D. 357, 358 (D. Mass. 1997);

Dynamic Microprocessor Assocs. v. EKD Comput. Sales, 919 F. Supp. 101,

106 (E.D.N.Y. 1996). The provisions entailed in each order tend to reflect a

balance of the rights of the interested parties in light of the circumstances that

are attendant to each case.

                                       (iv)

           Any other relevant factors unique to the facts of the case

      Unique to this case is the type of software that is proposed to be used.

Probabilistic genotyping differs from traditional methods of DNA analysis in

the resulting likelihood ratio that it provides. Rather than providing a result

                                                                         A-4207-19T4
                                       70
which can be verified against a true value, such as a breathalyzer being

compared to a blood draw to ascertain the true blood alcohol content and

whether the breathalyzer is within an acceptable margin of error, a likelihood

ratio has no precise, independently ascertainable value with which to compare

to ensure that the software is providing an acceptable estimation.              As

Christopher D. Steele and David J. Balding explain,

            [l]aboratory procedures to measure a physical quantity
            such as a concentration can be validated by showing
            that the measured concentration lies within an
            acceptable range of error relative to the true
            concentration.     Such validation is infeasible for
            software aimed at computing a [likelihood ratio]
            because it has no underlying true value (no equivalent
            to a true concentration exists). The [likelihood ratio]
            expresses our uncertainty about an unknown event and
            depends on modeling assumptions that cannot be
            precisely verified in the context of noisy [crime scene
            profile] data.

            [Steele & Balding, 1 Ann. Rev. Stat. & Its Application
            at 380 (fourth alteration in original).]

Additionally, Mr. Adams noted that "[s]ince the likelihood calculations are

dependent on the statistical models . . . underlying the probabilistic software,

any software behaviors affecting the models will necessarily impact the

calculated likelihoods and ultimately the reported likelihood ratio." Because

probabilistic genotyping analysis cannot be tested to ensure that is reaching a

near-correct result by comparing it to a true value, the closest substitute is to

                                                                         A-4207-19T4
                                       71
examine the way in which the source code is written to ensure that it functions

as the science underpinning probabilistic genotyping necessitates.      This is

particularly important when even slight changes in the statistical models

converted into source code can affect the resulting likelihood ratio. In this

way, STRmix and FST serve as important cautionary tales.

      Additionally, Drs. Heimdahl and Matthews note that TrueAllele's

software integrates multiple scientific disciplines, therefore requiring cross -

disciplinary validation to determine reliability. During oral argument, they

informed us that each discipline will validate a program under different

standards.   In particular, V&V in the computer science field cannot be

achieved without a thorough examination of the source code which translates

validated probabilistic genotyping into executable software. See Natalie Ram,

Innovating Criminal Justice, 112 Nw. U. L. Rev. 659, 688 (2018) (noting that

"[c]omputer scientists . . . have shown that black-box evaluation of systems is

the least powerful of a set of available methods for understanding and

verifying system behavior. More powerful and effective is white-box testing,

in which the person doing a test can see the system's code and uses that

knowledge to more effectively search for bugs" (alteration and omission in

original) (internal citations and quotation marks omitted)).         So, while

TrueAllele may be generally accepted in the field of DNA forensics as

                                                                       A-4207-19T4
                                      72
methodologically sound, such validation may be too narrow, thereby making

access to the source code even more important to test whether Dr. Perlin's

testimony has gained general acceptance in the computer science community

to which it also belongs.

                                        VI.

      As technology proliferates, so does its use in criminal prosecutions.

Courts must endeavor to understand new technology—here, probabilistic

genotyping—and allow the defense a meaningful opportunity to examine it.

Without scrutinizing its software's source code—a human-made set of

instructions that may contain bugs, glitches, and defects—in the context of an

adversarial system, no finding that it properly implements the underlying

science could realistically be made.          Consequently, affording meaningful

examination of the source code, which compels the critical independent

analysis necessary for a judge to make a threshold determination as to

reliability at a Frye hearing, is imperative.

      In summary, defendant articulated a particularized need for the

proprietary source code and related information for use at the Frye hearing by

(1) demonstrating a rational basis for ordering the State to attempt to produce

it, including through expert testimony supporting the claim for disclosure; (2)

providing specificity for the information sought; (3) showing through

                                                                        A-4207-19T4
                                         73
examples from other jurisdictions that the company's intellectual property can

be safeguarded by a protective order; and (4) demonstrating that source-code

review is particularly crucial to evaluating the unique technology at issue here.

      Anything less than full access contravenes fundamental principles of

fairness, which indubitably compromises a defendant's right to present a

complete defense.

      Reversed and remanded for further proceedings. On remand, the judge

is directed to compel the discovery of TrueAllele's source code and related

materials pursuant to an appropriate protective order, then complete his

gatekeeping function at the continued Frye hearing.          We do not retain

jurisdiction.




                                                                         A-4207-19T4
                                       74